88 F.3d 1278
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNITED STATES of America, Appellee,v.Maria BERDECIA, Appellant.
No. 95-3132.
United States Court of Appeals, District of Columbia Circuit.
May 20, 1996.

Before:  BUCKLEY, HENDERSON and ROGERS, Circuit Judges.

JUDGMENT

1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs by counsel.   The court has accorded the arguments full consideration and has determined the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 36(b).   It is therefore


2
ORDERED that the appellant's sentence be affirmed.   The case was remanded "for resentencing based on specific, individualized findings regarding the quantity of drugs [the appellant] might have reasonably foreseen [her] agreed-upon participation would involve."  United States v. Anderson, 39 F.3d 331, 353 (D.C.Cir.1994).   The court's finding on remand that the appellant is chargeable with 3.5 to 5 kilograms of cocaine is not clearly erroneous and must therefore be upheld.  United States v. Strothers, 77 F.3d 1389, 1393-94 (D.C.Cir.1996).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41(a)(1).